                    Case 10-11255-CSS              Doc 4627        Filed 06/23/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re                                                          :         Chapter 11
                                                               :
SS BODY ARMOR I, INC., et al.,1                                :         Case No. 10-11255 (CSS)
                                                               :
         Debtors.                                              :         (Jointly Administered)
                                                               :
                                                                         Re: D.I. 4602 & 4622
---------------------------------------------------------------x
          ORDER EXTENDING THE DEADLINE TO OBJECT TO
ADMINISTRATIVE CLAIMS AND DISPUTED CLAIMS AND TO ESTIMATE CLAIMS

           Upon the motion (the “Motion”)2 of the Post-Confirmation Debtor and Recovery Trust in

the above-captioned cases seeking entry of an order extending the deadlines to object to or seek

estimation of disputed claims, all as more fully set forth in the Motion; and the Court having

jurisdiction over the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012; and consideration of the Motion and the relief requested

therein being a core proceeding pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice

of the Motion having been provided to the Parties as set forth in the Motion; and it appearing no

other or further notice need be provided; and the Court having determined that the relief sought in

the Motion is in the best interests of the Post-Confirmation Debtor and Recovery Trust and all

beneficiaries and parties in interest; and the Court having determined that the legal and factual bases



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers, are:
SS Body Armor I, Inc. (9361) (f/k/a Point Blank Solutions, Inc.); SS Body Armor II, Inc. (4044) (f/k/a Point Blank
Body Armor, Inc.); SS Body Armor III, Inc. (9051) (f/k/a Protective Apparel Corporation of America); and PBSS,
LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o
Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis
Jones.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                Case 10-11255-CSS          Doc 4627     Filed 06/23/21      Page 2 of 2




set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefore, it is

        ORDERED that, the Motion is granted; and it is further

        ORDERED that, the Objection Deadlines shall be and hereby are extended through and

including November 29, 2021; and it is further

        ORDERED that, entry of this Order is without prejudice to the rights of the Post-

Confirmation Debtor and Recovery Trust to seek further extensions of the Objection Deadlines;

and it is further

        ORDERED that, this Court shall retain jurisdiction to hear and determine all matters arising

from or related to this Order.




           Dated: June 23rd, 2021                      CHRISTOPHER S. SONTCHI
           Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
